Citation Nr: 0621889	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  02-20 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from May 1979 to July 1987.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which, among other things, denied the veteran's 
claim for service connection for post-traumatic stress 
disorder (PTSD) and for a TDIU.  After the veteran requested, 
then waived, a videoconference hearing before a Veterans Law 
Judge (VLJ) of the Board, the Board remanded these claims in 
May 2004.

In July 2005, the RO granted the claim for service connection 
for PTSD, but it subsequently continued the denial of the 
claim for a TDIU.  For the reasons below, that claim is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran of the further 
action is required on his part.


REMAND

In the December 2004 VA examination report, it was noted that 
the then-45 year old veteran was receiving disability 
payments from the Social Security Administration (SSA).  VA's 
duty to assist under the Veterans Claims Assistance Act of 
2000 (VCAA) requires that it seek to obtain these records 
because they could contain information relevant to whether 
the veteran is unable to secure gainful employment due to his 
service-connected disabilities, and is therefore entitled to 
a TDIU.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-
188 (2002) (citing Murincsak v. Derwinski, 2 Vet. App. 363, 
370-372 (1992) (VA has a duty to obtain SSA records when it 
has actual notice that the veteran was receiving SSA 
benefits); Voerth v. West, 13 Vet. App. 117, 121 (1999) (VA 
has a duty to obtain SSA records when veteran submits a well-
grounded claim); Baker v. West, 11 Vet. App. 163, 169 (1998) 
(VA failed the duty to assist the veteran by not obtaining 
his SSA records even when he only noted he was receiving 
Social Security disability)).  

The veteran is not entitled to a TDIU on a schedular basis 
because his service-connected disabilities are his PTSD, 
rated 50 percent, and his right foot metatarsal fracture 
residuals, rated noncompensable.  See 38 C.F.R. §4.16(a) 
(2005) (allowing for TDIU in the absence of a total rating 
where there is one disability rated at least 60 percent or 
two or more disabilities consisting of one disability rated 
at least 40 percent with a combined rating of at least 70 
percent).  Extraschedular consideration may be warranted, 
however, where the veteran does not meet these percentage 
requirements, if he is unable to obtain or retain 
substantially gainful employment.  38 C.F.R. §§ 3.321(b)(1), 
4.16(b) (2005).  In this regard, the Board notes that the 
December 2004 VA examination report assessed a moderate to 
severe degree of impairment in occupational functioning, 
whereas a March 2003 VA mental health outpatient note stated 
that the veteran has severe social and occupational 
dysfunction, is deemed unemployable, and is totally and 
permanently disabled.  There is also a February 2002 
diagnosis of PTSD and major depression, which found the 
veteran to be unemployable.  Thus, a new VA examination is 
warranted to determine whether the veteran is unemployable 
due primarily to his service-connected disabilities, 
especially his PTSD, in which case a TDIU on an 
extraschedular basis should be considered.

The Board also notes that the RO did not inform the veteran 
of the application of the VCAA prior to its initial, April 
2002 adjudication of this claim.  In the subsequent June 2003 
VCAA letter, the RO told the veteran how to establish 
entitlement to a TDIU on a schedular basis, but did not 
explain the possibility of an extraschedular evaluation.  
Moreover, the recent case of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) requires that VCAA notification include 
notice regarding the effective date that will be assigned if 
a claim is granted, and this notice should be included in the 
new VCAA letter.

Accordingly, the claim for a TDIU is REMANDED for the 
following development and consideration:

1.  Send the veteran a new VCAA letter 
that explains the application of the VCAA 
to the veteran's claim for a TDIU on both 
a schedular and extraschedular basis, and 
that complies with all of the VCAA's 
notice requirements as explained in all 
relevant precedent, including 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Contact the SSA and obtain a copy of 
the decision concerning the veteran's 
claim for disability benefits with that 
agency, including copies of any medical 
records used to make the decision, copies 
of any hearing transcripts, and copies of 
any other relevant documents.

3.  After any additional evidence has 
been obtained, schedule the veteran for 
an appropriate VA examination to 
determine whether he is unemployable due 
to his service-connected disabilities, 
including his PTSD.  The claims folder 
must be made available to the examiner, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  All necessary testing should be 
done and the examiner should review the 
results of any testing prior to 
completion of the examination report.

The examiner should indicate whether it 
is at least as likely as not that the 
veteran is unable to secure or follow a 
substantially gainful occupation as a 
result of his service-connected 
disabilities.  "Substantially gainful 
employment" is "that which is 
ordinarily followed by the nondisabled to 
earn their livelihood with earnings 
common to the particular occupation in 
the community where the veteran 
resides," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 
7.09(a)(7); Manual Rewrite, M21-1MR, Part 
V, subpart ii, Chapter 1, section B, 5.c 
(12/13/05), and does not include 
"marginal employment" as defined in 
38 C.F.R. § 4.16(a) (2005).  If no 
opinion can be rendered, an explanation 
should be set forth discussing why a 
response is not possible or feasible.

4.  Then, review any additional evidence 
and readjudicate the claim for a TDIU 
under all appropriate statutory and 
regulatory provisions and legal theories, 
including the extraschedular 
considerations described in 38 C.F.R. 
§ 4.16(b) (2005).

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration after compliance 
with appropriate appellate procedures, including issuance of 
a SSOC.  No action by the veteran is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the requested 
development.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


